Name: Commission Regulation (EEC) No 1758/81 of 30 June 1981 on transitional measures in respect of imports during the period August to October 1981 of sheepmeat and goatmeat products from certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 81 Official Journal of the European Communities No L 175/29 COMMISSION REGULATION (EEC) No 1758/81 of 30 June 1981 on transitional measures in respect of imports during the period August to October 1981 of sheepmeat and goatmeat products from certain non-member countries Whereas the said imports should be restricted to the quantities provided for ; whereas it is accordingly necessary to derogate from Commission Regulation (EEC) No 3183/80 (3), in respect of the quantities which may be imported beyond those indicated on licences ; Whereas the Member States should be required to provide information with regard to the said imports ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), and in particular Article 33 thereof, Whereas the Community has concluded voluntary restraint agreements with certain non-member coun ­ tries which export sheepmeat and goatmeat products ; whereas similar agreements are being negotiated with other non-member countries ; Whereas, pending the adoption of proposals put to the Council by the Commission on the arrangements applicable to a third category of non-member coun ­ tries which traditionally supply the products in ques ­ tion, some of which have not yet opened negotiations with the Community, the said countries should be permitted to export only certain quantities to the Community until 31 October 1981 and subject to conditions comparable to those laid down for the non-member countries which have opened negotia ­ tions with the Community ; HAS ADOPTED THIS REGULATION : Article 1 Up to 31 October 1981 the levy applicable on imports of products falling within subheadings 01.04 B and 02.01 A IV of the Common Customs Tariff shall be limited to 10 % ad valorem, within the following quantity limits, expressed in tonnes carcase equivalent by the non-member country concerned and by cate ­ gory : CCT heading No Non-member country concerned and quantity Description Chile Spain Other non ­ member countries (a) 01.04 Live sheep and goats : B. Other (b) 0 0 25 02.01 Meat and edible offal of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : IV. Of sheep or goats : a) Fresh or chilled b) Frozen 0 125 125 0 25 25 (a) Excluding Argentina, Australia, Austria, Bulgaria, Czechoslovakia, Hungary, Iceland, New Zealand, Poland, Romania, Uruguay and Yugoslavia . (b) The coefficient to be employed for converting net mass (live weight) into carcase mass (carcase weight equivalent) shall be 0-47 for products falling within subheading 01.04 B of the Common Customs Tariff. (') OJ No L 183, 16. 7. 1980, p . 1 . O OJ No L 90, 4. 4. 1981 , p . 26 . (3 OJ No L 338 , 13 . 12. 1980, p . 1 . No L 175/30 Official Journal of the European Communities 1 . 7 . 81 Article 2  Levy limited to 10 % ad valorem (application of Regulation (EEC) No 1758/81 ). Licence valid for (quantity in figures and words) ... kg' ;  Importafgiften begrÃ ¦nses til 10 % af vÃ ¦rdien (jf. forordning (EÃF) nr. 1758/81 ). Licensen er gyldig for (mÃ ¦ngde i tal og bogstaver) ... kg' ;  BeschrÃ ¤nkung der AbschÃ ¶pfung auf 10 % nach dem Wert (Anwendung der Verordnung (EWG) Nr. 1758/81 ). Lizenz gÃ ¼ltig fÃ ¼r (Menge in Zahlen und Buchstaben) ... kg' ;  'PrÃ ©lÃ ¨vement limitÃ © Ã 10 % ad valorem (applica ­ tion du rÃ ¨glement (CEE) n0 1758/81 ). Certificat valable pour (quantitÃ © en chiffres et en lettres) . . . kilogrammes' ; 1 . Subject to the following provisions, Regulation (EEC) No 2666/80 ('), shall apply. 2. In respect of products from the countries indi ­ cated in Article 1 , import licences (provided for by Regulation (EEC) No 2666/80) may be issued up to the quantities laid down in the same Article. 3 . Applications for import licences for the products referred to in Article 1 shall be lodged between 6 and 15 July 1981 . 4. Applications for licences, broken down by product and by country of origin, shall be transmitted by the Member States to the Commission not later than 22 July 1981 at 5 p.m. 5. The Commission shall decide, before 28 July 1981 , by product and by country of origin, either : (a) to authorize the issue of licences for all the quanti ­ ties applied for ; (b) to reduce all the quantities applied for by a single percentage figure. 6 . Licences shall be issued on 30 July 1981 . 7. Notwithstanding Article 3 ( 1 ) of Regulation (EEC) No 2666/80, import licences shall be valid until 31 October 1981 .  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã · Ã Ã Ã  10% Ã ºÃ ±Ã ' Ã ¬Ã ¾Ã ¯Ã ± (Ã ­Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã ¯) (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸. 1758/81 ). Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ­Ã ³Ã ºÃ Ã Ã ¿ Ã ³Ã ¹Ã ¬ (ÃÃ ¿Ã Ã Ã Ã ·Ã  Ã ¬Ã Ã ¹Ã ¸Ã ¼Ã ·Ã Ã ¹Ã ºÃ Ã  Ã ºÃ ±Ã ¯ Ã Ã »Ã ¿Ã ³Ã Ã ¬Ã Ã Ã ) Ã Ã ³Ã ' ;  Prelievo limitato al 10 % ad valorem (applicazione del regolamento (CEE) n . 1758/81 ). Titolo valido per (quantitÃ in cifre e lettere) ... kg' ;  'Heffing beperkt tot 10 % ad valorem (toepassing van Verordening (EEG) nr. 1758/81 ). Certificaat geldig voor (hoeveelheid in cijfers en in letters) . . . kg ­ Notwithstanding Article 8 (4) of Regulation (EEC) No 3183/80, only the quantity stated in section 20 (a) of the import licence may be placed in free circulation ; the figure 0 shall be entered for this purpose in section 22 of the said licence. Article 3 Article 4 1 . The licence application and the licence itself shall bear, in section 14, the name of the non-member country of origin . For products falling within subheading 01.04 B, the licence application and the licence itself shall bear, in sections 10 and 11 , a statement of the net mass and the number of animals to be imported. It shall be obligatory to import from the country stated in the licence. 2. The licence shall bear in section 20 (a), one of the following entries : Member States shall communicate to the Commission by telex before 14 August 1981 the quantities, by product and by country of origin, in respect of which import licences have been issued pursuant to this Regulation . Article 5 This Regulation shall enter into force on 6 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1981 . For the Commission The President Gaston THORN (') OJ No L 276, 20 . 10 . 1980, p . 36 .